
	

114 HR 3881 : Cooperative Management of Mineral Rights Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 3881
		IN THE SENATE OF THE UNITED STATES
		September 7, 2016Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To amend the Mineral Leasing Act to repeal provisions relating only to the Allegheny National
			 Forest.
	
	
 1.Short titleThis Act may be cited as the Cooperative Management of Mineral Rights Act of 2016. 2.Repeal of provisions regarding the Allegheny National Forest (a)RepealSubsection (o) of section 17 of the Mineral Leasing Act (30 U.S.C. 226) and 2508 of the Energy Policy Act of 1992 (Public Law 102–486; 106 Stat. 3108) are repealed.
 (b)Notice requirement not affectedNothing in this Act shall be construed or interpreted to (1) limit, modify, or otherwise affect the existing requirement to provide in writing 60-day advance notice of specific activities in accordance with the order dated December 16, 1980 in the case United States of America v. Minard Run Oil Company, 1980 U.S. Dist. LEXIS 9570 (W.D. Pa., Dec. 16, 1980); or (2) limit existing authority of the Forest Service under 16 U.S.C. 551.
			
	Passed the House of Representatives September 6, 2016.Karen L. Haas,Clerk.
